185 F.2d 480
Fannie MADDUX et al., Appellants,v.Roscoe L. EDWARDS, Trustee, Appellee.
No. 11141.
United States Court of Appeals, Sixth Circuit.
Oct. 17, 1950.

J.L.Stern, Ernest B. King, Bristol, Tenn., for appellants.
Jos. K. Brown, Bristol, Tenn., for appellee.
Before ALLEN, MARTIN and MILLER, Circuit Judges.
PER CURIAM.


1
This case came on to be heard upon the record and briefs and motion of appellants to be allowed to file reply brief, oral argument having been waived by the parties.


2
Upon consideration whereof, it is ordered that the motion of appellants for leave to file reply brief be sustained.


3
It is further ordered that the judgment of the District Court be, and it hereby is, affirmed for the reasons stated in the opinion of the District Court, 94 F. Supp. 134.  North v. Puckett, 164 Tenn. 100, 46 S.W.2d 73; Edwards v. Hawks, 189 Tenn. 17, 222 S.W.2d 28.